NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AGAPITO GAMEZ GARCIA, AKA                       No.   20-71355
Agapito Gamez, Pete Agapito Gamez, AKA
Agapito GamezGarcia,                            Agency No. A090-182-719

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted October 19, 2021
                           San Francisco, California

Before: GOULD and BEA, Circuit Judges, and VITALIANO,** District Judge.

      1. Petitioner Agapito Gamez Garcia (Gamez) seeks review of a Board of

Immigration Appeals (BIA) decision which affirmed an Immigration Judge (IJ)

decision which denied his various applications for relief. For the following reasons,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.
we deny-in-part and dismiss-in-part Gamez’s petition for review.

      2. The parties are familiar with the facts of the case, so we do not recite them

here. Gamez first argues that the BIA committed error when it affirmed the IJ’s

decision to not hold a competency hearing pursuant to Matter of M-A-M-, 25 I. & N.

Dec. 474 (BIA 2011). However, Gamez failed to submit any evidence that he

merited a competency hearing. Accordingly, the BIA was correct to affirm the IJ’s

decision not to hold a competency hearing pursuant to M-A-M-.

      3. Gamez next argues that the BIA committed error when it determined that

he failed to establish membership in three particular social groups (PSGs) which

each required mental illness, even though he had prescriptions for medications that

could be used as antidepressants. However, Gamez produced no documentation

from a physician stating that he suffered from a mental illness. Moreover, both

amitriptyline and sertraline, antidepressants prescribed to Gamez over the course of

the past several years, have been demonstrated in peer-reviewed scientific articles to

be effective in treating diabetic neuropathy, a chronic condition experienced by

Gamez.1 Accordingly, substantial evidence supports the BIA’s determination that

Gamez failed to establish membership in three PSGs requiring mental illness.



1
 See, e.g., M.B. Max et. al, Amitriptyline relives diabetic neuropathy pain in patients
with normal or depressed mood, 37(4) Neurology 589 (1987); P.J. Goodnick et. al.,
Sertraline in diabetic neuropathy: preliminary results, 9(4) Annals of Clinical
Psychiatry 255 (1997).

                                          2
      4. Gamez next argues the BIA committed error when it failed to afford him

protection under the Convention Against Torture (CAT), in part by “improperly

reject[ing] [588 pages of documents proffered as evidence] as untimely.” The BIA

did commit error when it failed to address the IJ’s untimeliness rejection on the

grounds that “respondent has not shown that he fears future persecution on account

of a viable social group.” (emphasis added). This is legally incorrect, as the

documents rejected by the IJ as untimely, which were submitted in support of

Gamez’s Form I-589, applied as much to Gamez’s applications for asylum and

withholding of removal, which both require membership in a PSG, as they did to

Gamez’s application for CAT relief, which does not require membership in a PSG.

Put differently, the BIA misstated the breadth of claims those 588 pages of

documents applied to when it declined to address the IJ’s rejection of these materials

as untimely submitted.2 However, the excluded documents are simply not relevant

to Gamez’s particular risk for the possibility of future torture. Hence, no prejudice

resulted from the rejection of the proffered 588 pages of documents; therefore, this

error is harmless. See Alanniz v. Barr, 924 F.3d 1061, 1068 (9th Cir. 2019).

      5. Finally, Gamez asserts that he “challenges the Board’s and IJ’s due process

failures to provide a fair hearing and to consider the entire record” in connection



2
 Compare 8 C.F.R. § 208.13(b) (asylum) and 8 C.F.R. § 1208.16(b) (withholding
of removal) with 8 C.F.R. § 1208.16(c) (protection under the CAT).

                                          3
with his application for cancellation of removal. 8 U.S.C. § 1252(a)(2)(B)(i)

“eliminates our jurisdiction to review discretionary decisions concerning

cancellation of removal unless the petition raises a cognizable legal or constitutional

question concerning that determination.” Safaryan v. Barr, 975 F.3d 976, 989 (9th

Cir. 2020) (cleaned up). Gamez’s “fair hearing” due process challenge was duly

reviewed and found lacking. The only remaining cognizable legal challenges relate

to 1) the ability of Gamez’s credible testimony dispositively to establish facts, and

2) the BIA’s engagement in impermissible fact-finding to determine that the amount

of methamphetamine possessed by Gamez was “equivalent to 19,000 doses,” a fact

not found by the IJ. The credible testimony argument was proffered before Garland

v. Dai, 141 S. Ct. 1669, 1677–78 (2021) was decided, which now forecloses it. And

while Gamez is correct that the BIA engaged in impermissible fact-finding with

respect to the specific amount of methamphetamine in his possession, evidence in

the record, namely the police report, supports the inference that Gamez’s possession

of narcotics was not solely for personal use. We lack jurisdiction over Gamez’s

remaining arguments as to cancellation of removal.

      6. For the foregoing reasons, we DENY IN PART and DISMISS IN PART

Gamez’s petition for review.




                                          4